DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suminaka et al. (DE 102019113310).
	An anchor device comprising: a first member (4) that is provided at one of a vehicle body side or a webbing side of a vehicle; a second member (5) that is provided at another of the vehicle body side or the webbing side of the vehicle, the second member being coupled to the first member by the second member being moved relative to the first member in a coupling direction intersecting a penetration direction in a state in which the second member penetrates the first member; a restriction member (42, 45) that is provided at the first member and that has a restriction portion which is moved by being pressed by the second member when the second member is moved relative to the first member in the coupling direction so as to couple to the first member, the restriction portion restricting movement of the second member relative to the first member in a direction opposite to the coupling 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3614